COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                §
 IN RE:                                                           No. 08-18-00204-CV
                                                §
 COPART, INC., COPART OF                                    AN ORIGINAL PROCEEDING
 HOUSTON, INC., AND HOUSTON                     §
 COPART SALVAGE AUTO                                                IN MANDAMUS
 AUCTIONS, LP,                                  §

 RELATORS.                                      §

                                MEMORANDUM OPINION

       Relators, Copart, Inc., Copart of Houston, Inc., and Houston Copart Salvage Auto

Auctions, LP, have filed a mandamus petition against the Honorable Selena Solis, Judge of the

243rd District Court of El Paso County, Texas, to challenge an order compelling pre-arbitration

discovery and failing to rule on Relators’ motion to compel arbitration. The petition for writ of

mandamus is denied.

       Generally, mandamus relief is appropriate only to correct a clear abuse of discretion or to

compel the performance of a ministerial duty, and where the relator has no adequate remedy by

appeal. In re Reece, 341 S.W.3d 360, 364 (Tex. 2011)(orig. proceeding); In re Prudential

Insurance Company of America, 148 S.W.3d 124, 135-36 (Tex. 2004)(orig. proceeding). The

burden is on relator to show it is entitled to mandamus relief. See In re Ford Motor Company, 165
S.W.3d 315, 317 (Tex. 2005)(orig. proceeding); Walker v. Packer, 827 S.W.2d 833, 837 (Tex.

1992)(orig. proceeding). After reviewing the mandamus petition and record, and the response
filed by the Real Party in Interest, we conclude that Relators have failed to show that they are

entitled to mandamus relief. Accordingly, we deny the petition for writ of mandamus.



August 21, 2019
                                            YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.




                                             -2-